MOSK, J.
I concur in the judgment.
In this cause, as in People v. Woods (1999) 21 Cal.4th 668 [88 Cal.Rptr.2d 88, 981 P.2d 1019], less than a year ago, we address an issue involving the Fourth Amendment to the United States Constitution with its prohibition against unreasonable searches and seizures, on the one side, and the consent to searches and seizures that is demanded of a probationer as a condition of his probation under the law of the State of California, on the other.
Here, as in Woods, a majority of the court has attempted to resolve the interplay between the Fourth Amendment and state law on a probationer’s consent to searches and seizures by making adjustments to the former. In spite of their efforts, they have failed to arrive at an altogether satisfying result.
For my part, I would leave the Fourth Amendment alone, and simply declare what I believe to be implied under state law, namely, that a probationer’s consent to searches and seizures is limited to such as may be conducted for the purpose of ensuring his compliance with his probation and its terms.